 NATIONAL COMPANY, INC.615NATIONAL COMPANY, INC.andINTERNATIONAL UNION OFELECTRICAL, RADIO AND MACHINE WORKERS, CIO.Case No. 1-CA-1202. May 4, 1953DECISION AND ORDEROn November 14, 1952, Trial Examiner C. W. Whittemoreissued his Intermediate Report in the above-entitled proceed-ing,finding that the Respondent had engaged in and wasengagingin certain unfair labor practices, in violation ofSection 8(a) (3) and (1) of the Act, and recommending thatitcease and desist therefrom and take certain affirmativeaction, asset forth in the copy of the Intermediate Reportattached hereto. Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board' has reviewed the rulings of the Trial Examinerand finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, andthe entire record in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner,with the following modifications2 and additions.We agreewith the Trial Examiner that the Respondentdiscriminatorily discharged employees LloydM.Powersand James R. Starr in violations of Section 8 (a) (3) and (1) ofthe Act.Starr and Powers led the IUE organizing campaign at theMalden plant in 1952.' On the evenings of May 12 and 19 ofthat year, they both attendedunion meetings.At the lattermeeting Powersand Starr obtained membership cards, unionbuttons, and stickers to be distributed to employees in theplant.ThenextmorningStarr andPowers passedout thesematerials to other employees at the plant. They themselvesposted 8 or 10 union stickers in theirworking areas.Starr,who worked in the welding department, glued several stickerstohispressmachineand nearby surfaces. Powers postedstickers on several chairs and 1 on the door of each of 4 or 5fuse boxes near his machine. Before the shift began, StarrIPursuantto the provisions of Section 3 (b) of the Act,the Board has delegated its powersinconnectionwiththis case to a three-member panel )Members Houston, Murdock, andStyles).2The Intermediate Report contains a minor misstatementof fact which doesnot affect theTrial Examiner's ultimate conclusions of our concurrence therein.Accordingly,we notethe following correction:The TrialExaminer,in referring to events occurring in the unioncampaign that took place a year before the campaigninvolvedin the instant case, stated thatthey took place in 1950;the previous union campaign took placein 1951.a The backgroundof this casereveals that Starrwas active in the unionorganizationalcampaign that took place in the Malden plant in the springof 1951.During that campaignhe was calledin byBigelow and warned about the use of company materialsand machinesin making union campaign signs.Powers took no part in the 1951 campaign.However, inAprilor early May of 1952 hebegan wearing a largeCIO button. Powers'foreman chidedhim about the buttonand Bigelow,sometime inApril or May,noticingthe button,questionedPowers about the likelihood ofrenewed union activity in the plant. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Powers also passed out union-membership cards, andduring the morning many of the other employees signed andturned these cards back to them. Richard Moore, an employeeinForeman Sambuceti's welding department, testified thatSambuceti knew that he had turned a signed card over toStarr during the morning. And during the coffee break thatmorning, Powers received a signed card from Francis Palumboin the presence of Sambuceti, who was admittedly aware ofthe nature of the transaction. That afternoon Powers and Starrwere called, individually, into Bigelow's office where Bigelowaccused each of them of having posted union stickers in theplant. Both employees initially denied, then admitted, havingdone so. Bigelow told them that by posting union stickers inthe plant they were guilty of having defaced company property,and for that reason they were discharged. aThe Respondent called only one witness to testify regardingthe stickers posted in the plant and the conduct, or misconduct,ofPowers and Starr on May 20, the day of their discharge.Thatwitnesswas George Sambuceti, foreman of Starr'sdepartment, the department immediately adjacent to Powers'department. Sambuceti testified that when he arrived thatmorning he saw a large number of stickers on doors, walls,ramps, posts,windows, fire extinguishers,and fuse boxes,particularly in his department. He also saw Starr post a stickerand Powers prepare one, presumably with the intention ofposting it. On cross-examination, however, he testified thathe did not know who put up the stickers; he did not investigate,and was not interested in determining who posted them; heinstituted no disciplinary action whatsoever; he spoke to noofficial of the Respondent that day concerning Powers or Starr;and when he left the job at noon on May 20, he did not know thatPowers and Starr were to be discharged that afternoon.The Respondent contends principally,5 that Powers and Starrwere discharged for having violated, by posting gummed stickersin the Respondent's plant, an unwritten but self-evident ruleagainst defacing company property. However, as pointed outby the Trial Examiner and admitted by Bigelow on cross-examination, no rule against the posting of notices or circularsin the plant had been communicated to Respondent's employeesgenerally before the discharge of the complainants. TheRespondent theretofore had permitted liberal posting of variouscircularswith little or no restraint. Not until 2 days afterPowers and Starr were discharged did the Respondent postawarning to its employees against "defacing"company4 Thetestimony of Starr.Powers, and Bigelow reveals, without contradiction,that no otherreason was given the complainants for their discharges.5 To justifythe dismissal of Powers and Starr.the Respondent makes additional chargesagainst them,concerning horseplay,the creation of safety hazards, union activities oncompany time, and the enlistment of assistance of other employees in posting the stickers,all occurring on May 20, 1952.Thesecharges find little support in the record and Sam-buceti's testimony shows that he considered these alleged offenses to be of no consequence.Bigelow did not mention them to Powers and Starr at the timetheywere discharged and,having been raised for the first time in its brief to theBoard thecharges appear to bepatent afterthoughts on the part of the Respondent. NATIONAL COMPANY, INC.617property, and this ambiguous prohibition was not thereafterinvoked to restrain the practices previously permitted by theRespondent. It does not appear from the record that any otheremployees were ever discharged or otherwise disciplined onthe ground that they had defaced the Respondent's property.Atkinson, formerly a foreman in Respondent's Malden plant,testified that he knew of neither the existence nor the enforce-ment in any other instance of a rule against defacing companyproperty.Foreman Sambuceti's testimony indicates that heconsidered the alleged offenses of such little consequence as towarrant neither disciplinary action on his part nor notificationof the incident to his superiors. His testimony further indicatesthat in discharging Starr the Respondent entirely bypassedStarr's foreman and immediate superior.The Respondent asserts that both Powers and Starr hadpreviously been warned against the posting of campaignliterature in the plant. In support of this assertion it introducedinto evidence a letter sent to employee Kendall during the 1951union campaign which warned against the use of companymaterials to fashion union campaign items; Starr admittedhaving seen this letter. The letter, however, does not refutethe testimony of either Powers or Starr that they had receivedno warning concerning the mere posting of stickers in theplant.Moreover, a rule designed to permit the posting of anynotices or circulars except union materials would, in anyevent, afford no justification for the Respondent's conduct.6We find, contrary to the Respondent's contention, that it hadfull knowledge of the union activities of both Starr and Powersat the time of their discharge. We further find on the basis ofthe foregoing and the entire record in this case, including theseverity of the discipline accorded Powers and Starr, that theRespondent seized upon their alleged misconduct as a pretextto rid itself of the two most active union adherents in theplant for the purpose of crushing the Union's organizationalcampaign at its very inception. The Respondent therebyviolated Section 8 (a) (3) and (1) of the Act.2.We agree with the Trial Examiner that the Respondentunlawfully discriminated against Francis Keating by trans-ferring him to a degreasing job on July 8, 1952, and by layinghim off on July 16, 1952. We do not, however, agree thatKeating was discriminatorily laid off from May 21 to June 9,1952, or discriminatorily denied overtime.As indicated in the Intermediate Report, Keating was theleader of the Union's organizational campaign at the Melroseplant from its beginning on May 20, 1952. He openly distributedunion leaflets before the plant's single entrance and in theplant parking lot. He was active in signing up new membersand in distributing union buttons, one of which he himself wore.It is apparent from the record, and we find, that the Respondenthad knowledge of Keating's union activities at all timesmaterial herein.0Standard- Coosa- Thatcher Company, 85 NLRB 1358, 1364, and cases cited therein. 618DECISIONSOF NATIONALLABOR RELATIONS BOARDOn May 21, 1952, Keating was laid off by the Respondent onthe ground that he had a contagious skin infection. The TrialExaminer found that this layoff was for the purpose of riddingthe plant temporarily of its union leader. Although the matteris not free from doubt, we find, contrary to the Trial Examiner,that the evidence does not preponderate in favor of a findingthat this layoff of Keating was violative of the Act. We alsofind that the evidence is not sufficient to warrant a findingthat Keating was discriminatorily denied overtime.The events following these incidents, however, are in adifferent posture. Keating had been employed over a 2-yearperiod successively by the Respondent as an assembler, aninspector, an assembler at $1.l0anhour,andas an assembler-instructor at $ 1.17 an hour. The work for which his assemblyline operated was nearing completion during the latter part ofJune 1952. The record indicates that other assemblers in hisdepartment were gradually transferred to assembly lines onthe second and third floors of the Melrose plant. Keating hadnot been transferred by the time his work was completed onJuly 8. On that date he was sent for reassignment to John A.Bigelow,manager of industrial relations for the Respondent.When Keating arrived at Bigelow's office in the Malden plant,the latter told him that there were only four jobs open in theRespondent's plants at that time: electronics technician, spotwelder, toolmaker,and a degreasing job. Bigelow was awarethatKeating was not qualified to fill any of the first threepositions but nevertheless asked Keating specifically abouteach one. As to the degreasing job, Bigelow testified that"itwas a job that I hated to offer him, I didn't think he wasgoing to like it. . . .-7 Bigelow offered either to put Keatingon the degreasing job until a more suitable one turned up orto put him on a preferred hiring list and recall him when amore suitable job was available. Keating expressed displeasurewith the cut in pay, from $1.17 an hour he had been receivingas an assembler-instructor to $1.02 an hour for degreasing,but he decided to take thedegreasing assignmentrather thanbe laid off. Bigelow permitted Keating to continue for theremainderof the week at $1.17 an hour but told him that hewould receive the regular $ 1.02 rate after that.Keating worked in degreasing the remainder of that week.On Tuesday of the following week he became ill at work. Hewas told to see Bigelow the next day about another job and thensent home. The following day, July 16, Keating saw Bigelowand asked for another job, stating that he didn't care to goback to the degreasing job because it would probably makehim ill again. Bigelow told him there were no other jobsavailable at that time and put Keating on layoff status, sayingthat he would recall Keating when there was an opening in aposition for which Keating was qualified. Since the time ofhis termination, Keating has not been contacted by the Respond-ent nor offered reemployment in any position whatsoever.7 Bigelow conceded at the hearing that he may have characterized the job as"dirty." NATIONAL COMPANY, INC.619At the hearing Bigelow testified on direct examination thatwhen Keating was transferred to degreasing,"We wereperfectly willing to offer him anything he was capable of doing,"but"there was no work in the particular occupation that hewas experienced in or had had experience in," except for the"four jobs." He also stated that he didn't believe that theRespondent had, since July, hired anyone for jobs Keating wascapable of performing. As described above, Bigelow told Keatingat the time of his transfer and layoff that there were no jobsavailable, other than the four offered him. However, Bigelowadmitted, on cross-examination, that at the time of Keating'stransfer and termination the Respondent was advertising fornew assemblers, trainee assemblers, and inspectors.$ Hefurther admitted that at that time the Respondent needed, andthere was work available for, inspectors, trainee assemblersand class Aassemblers,19 the latter classification paying $1.107an hour. Finally, Bigelow admitted that since the time of Keat-ing'stermination on July 16, the Respondent had hired newemployees in jobs which Keating was capable of performing,including assemblers and trainee assemblers.The record shows, and Bigelow further admitted in histestimony, that at the time of Keating's transfer and layoff,Keating had more seniority than employees employed by theRespondent as assemblers in other departments. The recordalso shows that it was the policy of the Respondent in layingoff employees to release those with the least seniority, withoutregard to departmental lines.On the basis of these facts we are persuaded, and find, thata job as an inspector or assembler was open at the timeKeating was offered the less desirable job of degreasing andthat he would have been transferred to one of the former jobsbut for his union activities. We find that, by transferringKeating to the degreasing job and eventually laying him off,the Respondent discriminated against him for the purpose ofdiscouraging union activities in its plant and thereby violatedSection 8 (a) (3) and (1) of the Act.THE REMEDYHaving found that the Respondent has engaged in and isengaging in unfair labor practices as set forth above, we shallorder that it cease and desist therefrom and that it take9At one pointin his testimonyBigelow justified his failure to offer Keating a job as anassembler on the ground that Keating had indicated an intention to accept only a job paying$1.17 an houror more and that Keating would therefore not have considered an assembler'sjob at$1.10 an hour.This positionis untenable because Bigelow did offer Keating a lessdesirable job payingonly $1.02 an hour,which Keating accepted and only later gave upbecause he thought it made him ill.9 Although these admissions werespecificallymade byBigelow,when pressed on cross-examination as to whether he told Keatingthat a job asan inspector was open, Bigelowreplied,"No,because it wasn't vacant."His testimonyin this and other respects wasself-contradictory and singularly lacking in candor.However, Bigelow appeared and testifiedas a responsible official of the Respondent; we shall therefore acceptso much of his testi-mony as'may be considered admissions against interest. 62 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain affirmativeaction designedto effectuate the policiesof the Act.Ithas been found that the Respondent, by the dischargesdescribed above, has discriminatedagainstLloyd M. Powersand James R. Starr. We shall order the Respondent to offerthese employees immediate and full reinstatement to theirformer orsubstantially equivalent positions, without prejudiceto their seniority or other rights or privileges, and makethem whole for any loss of pay they may have suffered byreason ofthe 'discrimination, to be computed in the mannerset forth in thesectionof the Intermediate Report entitled"The Remedy."We have found that the Respondent did not unlawfully dis-criminate against Francis Keating by temporarily laying himoff between the dates of May 21 and June 9, 1952, and by denyinghim overtime work. We shall not therefore order that FrancisJ.Keating be made whole for any lossin wages hemay havesuffered as a result of this conduct. We have found that theRespondent discriminatedagainstFrancis J. Keating by failingto offer to him certain positions of employment on July 8 andatvarious times thereafter, as described above. We shalltherefore order the Respondent to offer him employment inthe position, or one substantially equivalent thereto, whichhe would have had if the Respondent had not discriminatedagainst him on July 8, 1952, without prejudice to his seniorityor other rights or privileges, and to make him whole for anylossof pay he may have suffered by reason of the discrimina-tion,which sum shall be computed in the manner set forth inthe section of the Intermediate Report entitled ''The Remedy."We have found that the Respondent has violatedSection 8 (a)(3)and (1) of the .Act. In our opinion, the commission of unfairlabor practices generally is reasonably to be anticipated fromthis unlawful conduct in the past. We shall, therefore, ordertheRespondentto cease and desistnot only from the unfairlabor practices herein found, but also from inany other mannerinfringingupon the rights of the employees guaranteedin Section7 of the Act.ORDERUpon the basis of the above findings of fact and the entirerecord in this case, and pursuant to Section 10 (c) of theN :`ional Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, the NationalCompany, Inc., its officers, agents, successors, and assignsshall:1.Cease and desist from:(a) Discouragingmembership in International Union ofElectrical, 4Radio and Machine Workers, CIO, or any otherlabor organization of its employees, by disc riminatorily layingoff or discharging any of its employees, or by discriminatinginany other manner in regard to their hire or tenure ofemployment, 6r-,any term or condition of employment. NATIONAL COMPANY, INC.621(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labororganizations,to join or assistInternational Union of Electrical, Radio and Machine Workers,CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engagein collective bargaining or other mutual aid or protection, orto refrain from any or all of such activities except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized inSection8 (a) (3) of the Act, as guaranteedin Section 7 thereof.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer to Lloyd M. Powers and James R. Starr immediateand full reinstatement to their former or substantially equiva-lentpositions without prejudice to their seniority and otherrights and privileges.(b) Offer to Francis J. Keating immediate employment inthe position, or one substantially equivalent thereto, which hewould have had if the Respondent had not discriminatedagainsthim, without prejudice to his seniority and other rights andprivileges.(c)Make whole the same employees, in the manner set forthin the section above entitled "The Remedy," for any loss ofpay they may have suffered as a result of the discriminationagainst them.(d) Upon request make available to the Board or its agents,forexamination and copying, all payroll records, social-security payment records, personnel records and reports,and all other records necessary to analyze the amounts ofback pay due.(e)Post at its plants in Malden and Melrose, Massachusetts,copies of the notice attached to the Intermediate Report andmarked "Appendix A." 10 Copies of said notice, to be furnishedby the Regional Director for the First Region, shall, afterbeing duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof,andmaintained by it for sixty (60) consecutive days in con-10 This notice,however,shall be, and it hereby is, amended,first, by striking from thefirst paragraph thereof the words,"The recommendations of a Trial Examiner"and sub-stituting in lieu thereof the words,"A Decision and Order," and, second,by substitutingfor the last sentence of the first paragraph thereof the following sentence:WE WILL offer to Lloyd M.Powers and James R. Starr immediate and full rein-statement to their former or substantially equivalent positions,and to Francis J.Keating employment in the position,or one substantially equivalent thereto, whichhe would have had if we had not discriminated against him,without prejudice to theirseniority and other rights and privileges,andmake them whole for any loss of paysuffered as a result of the discrimination against them.In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order. " 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDspicuous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced,or covered by any other material.(f) Notify the Regional Director for the First Region inwriting within ten (10) days from the date of this Decisionand Order, what steps the Respondent has taken to complytherewith.IT IS FURTHER ORDERED that the complaint, insofar as italleges violations of the Act different from those found in thisDecision and Order, be, and it hereby is, dismissed.Intermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served,a complaint and notice of hearing thereonhaving been issued and served by the General Counsel of the National Labor RelationsBoard,and an answer having been filed by the above-named company, herein called theRespondent,a hearing involving allegations of unfair labor practices in violation of Section8 (a) (1) and(3) of the National Labor Relations Act, as amended,61 Stat.136, herein calledthe Act, was held in Boston, Massachusetts, on October 1 and 2, 1952, before the under-signed Trial ExaminerIn substance the complaint,as amended,alleges and the answer,as amended,denies that:(1) OnMay 20, 1952,theRespondent discriminatorily discharged employeesLloyd M.Powers and James R. Starr,and discriminatorily laid off, transferred,and thereafterdischarged,onMay 21, July 8, and July 16, respectively, employee Francis J. Keating,because of their union activity;and (2)by said conduct and by interrogation,threats,and sur-veillance interfered with, restrained,and coerced its employees in the exercise of rightsguaranteedby the Act.At thehearing all parties were represented, and were afforded full opportunity to beheard,toexamine and cross-examine witnesses,to introduce evidence pertinent to theissues,toargue orally upon the record,and to file briefs and proposed findings of factand conclusions of law.A brief has been received from the Respondent.Disposition of a motion to dismiss the complaint,made at the close of the hearing,ismadeby the following findings,conclusions,and recommendations.Allegations as to surveillancewere dismissed,upon motion,during the hearing.Upon the entire record in the case,and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTNational Company, Inc., is a Massachusetts corporation engaged in the manufacture ofradio and radar type of equipment.Itoperates 2 plants, one in Malden, the other in Mel-rose,both in Massachusetts.The Respondent has gross sales of more than$1,000,000annually,and products valued at more than$100,000 are annually shipped directly to pointsoutsideMassachusetts.The Respondent is extensively engaged in defense work for theUnited States Government.The Respondent concedes that it is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Union of Electrical.Radio and Machine Workers,CIO., is a labor organiza-tion admitting to membership employees of the Respondent. NATIONAL COMPANY, INC.III.THE UNFAIR LABOR PRACTICESA. Factsand issues623Allmajor issues arise from an organization campaign openly begun by the Union at bothplants on May 20,1952.At the Maidenplant the employee leaders were Lloyd M. Powersand JamesR. Starr.while at the Melrose plant the employee leader was Francis J.Keating.Before workinghours on May20, at the Malden plant Powers and Starr passed out unioncampaign material to other employees and also pasted several stickers,measuring about31 by 4 inches,in various places near and on their machines.The stickersbore the printedlegend"Let's Go. IUE-CIO, IUE-CIO-GEOrganizing Committee."Both Powers and Starrwere summarily discharged during the afternoonof May 20 by John A.Bigelow, managerof industrial relations.Bigelow told each he was being dismissed for "defacing"companyproperty.On May 20,also, the organizing campaign began at the Melrose plant with Keating aschairman'of the employees'committee.During thelunch hourthat day Keating busied him-self in and around the plant passing out union cards.The next daythe Melrose plant manager,HaroldF.Watts,through the company nurse,ordered Keating to go to see the companydoctor,Dr.Lynch, despitethe employee's protest that he had,but a few days before, beento the same clinic upon,his own volition and the company nurse's advice,and by that doctor'swritten clearance,brought back to the nurse,had been permitted to return to work. Itappears that Keating had some type of fungus infection on his hand.The doctor whom he firstvisited, upon the company nurse's instructions,told him only to cover his hands, and putsalve uponthem.The Companyprovided him with gloves,which he woreuntilWatts senthim back tothe doctor. This time Dr. Lynch gavehim the same treatment provided by theother doctor, but advisedtheCompany,in effect,that Keating should not be permitted towork.In his letterto the Company,dated May21, Dr. Lynch statedthat he had examinedKeating "atyourrequest."When Keating returned from the doctor's office on May 21,however,he was told by the company nurse thatWatts hadalready been informed of thedoctor's "advice,"and he was immediately sent to see Bigelow,at the Malden plant.Bigelowgave him his check andlaid him off.After a couple of weeks of the treatment prescribedby Dr. Lynch, whichfailed to clear the trouble, Keating went to another doctor,of his ownselection,and the infection promptly was cured.Dr. Lynch finallypermitted him to returnto work aboutJune 9.During the period of his layoff Keating had continued his unionactivityoutside the plant.On Fridayof the week of his return he asked his foreman,Herbert Thomp-son,forovertimework the next day, since he had been laid off so long.Thompson toldhim that Watts had instructed him not to give Keating any more overtime,'and said that whileWattshad not mentioned it, he figured it was because Keating was too wrapped up in theUnion.The foreman advised him he had better"get another job."At this time Keating was an assembler-instructor on an assembly line.Early in July thecontractcovering the material being assembled on that line ran out.A number of otheremployees on the line were transferred to other departments.Keating was instructed to"stay around"and when thejob wascompleted he would be put in the stockroom to helpwith inventory. When the jobwas finished,however,Watts sent him to Malden to see Bigelow.Bigelow told him, despite the fact that,accordingto hisown admission, the Company was atthe same time advertising for assemblers and inspectorsfor work whichKeating had per-formed before being promoted to instructor,that hehadonly one jobopen for him, so "dirty"he probably would not want it.Itwas a "degreasing" job, working over acid fumes.Keating took the job, despite its considerable reductionin pay. Within a few days, how-ever, after having given blood to the RedCross, on July 14,the fumes made him ill and hehad to go homeon July15.He came in the following morning and told Bigelow that he wouldbe sick againif he had toreturn to the degreasing room.Bigelow replied that there was noother work available,and laid him off.Although Bigelow, as a witness,admitted advertising for new help and admitted that sinceKeating's layoff in July there have beenvacancies Keating is capable of filling, the employeehas not been offered reemployment in any capacity.The treatmentaccorded to the three union leaders is in issue.B. ConclusionsIt is concluded and found that before the Respondent took any action against the 3 employeesitwas aware of their union activities.All 3 engaged openly in such activities on May 20.1 Thompson,stilla foreman at the plant, admitted that he had told the employee Wattshad given such instructions. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no dispute as to the facts that Powers and Starr were discharged by Bigelowand that his action followed their putting up, in the plant, stickers advertising the Union.The Respondent claims that such discipline was involved because the stickers "defaced"company property; General Counsel contends that it was exercised to discourage unionmembership.Severe doubt upon the validity of the Respondent's claim is cast by the fact that the Com-pany hadlongpermitted, and continues to permit, the posting of many kinds of notices atvarious places on walls and doors, other than bulletin boards., Such material includes noticesregardingtheRed Cross, fund-raising drives, baseball pools, barroom advertising, an-nouncements by employees of personal property for sale, campaigns by individuals for votesin seeking office on recreation committees, bowling scores, and newspaper clippings. Suchnotices are put up by thumbtacks, scotch tape, and nails. The preponderance of evidenceestablishes, and the Trial Examiner finds, that the Respondent discriminated as to the typeof material it permitted employees to put up.Credible evidence establishes, and it is also found, that until after the discharge of Powersand Starr, the Respondent never informed employees generally that it objected to the postingor pasting up of any kind of notices elsewhere than on bulletin boards. On May 22 Bigelowposted a notice stating in part:Inaccordancewith Company policy any employee who isfound defacingCompanyproperty will be subject to immediate discharge.Itappears that"Company policy,"if any,was established on May 20, in discharging Powersand Starr,and that the"defacement of" company property was to be considered by employeestomean only the posting of union stickers.The evidence is clear that no one else has everbeen fired for posting anything else, and other types of material have continued to be postedgenerally.If the definition of "defacement"is to be limited,as apparently it has been by theRespondent,to include only the posting of union stickers,then the rule as inaugurated onMay 20 isdiscriminatory and illegal.Such being the case, small space need be devoted here to the Respondent's claim thatBigelow warned both Powers and Starr,individually,before the event,that no signs mustbe hung "around the plant."Bigelow was an untrustworthy witness on this point. As toPowers,he said he "thought"he had warned him, and he could not remember when it was.As to Starr,he said warning was given sometime in 1950.During the 1950 organizationalcampaign no stickers were used and no occasion would have arisen for such a warning.Finally,had anyoccasionactuallyarisen for the giving of specific warnings,before theevent, it is reasonableto believe thatBigelow would have made the warning general andwould have posted a notice.Yet no notice was posted until after the discharge of Powersand Starr.The Trial Examiner specifically finds that neither Powers nor Starr was warnedthat his job would be in jeopardy if he pasted up union stickers.The preponderance of credible evidence establishes,and the Trial Examiner finds, thatPowers and Starr were discriminatorily discharged on May 20. 1952,in order to discourageunionmembership,and that by such action the Respondent interfered with,restrained, andcoerced employees in the exercise of rights guaranteedby the Act.Equally summary treatment,although of a different nature, was visited upon Keating attheMelrose plant, the day after he openly began the organizational campaign there. Nocredible explanation was adduced by the Respondent for Watts'orders that he be sent backto see the doctor.Only Bigelow,whose office was at the other plant,said he had been "ad-vised"by the nurse at Melrose that Keating had not been"following the treatment pre-scribed"and 'that because a "number of people"working beside Keating"were disturbed,""we" sent him back to the doctor.Bigelow has already been found to be an untrustworthywitness.His testimony on the matter finds no support in surrounding circumstances, sincehe was at the Malden,not the Melrose,plant;and no one at the Melrose plant whom Bigelowinvolved in his testimony--the nurse,the foreman,the doctor,or any employee--wascalled to testify on the matter.The Trial Examiner is aware that two doctors may honestly disagree as to treatment ofthe same patient.Where neither doctor is brought forward,however, as a witness, thecredibility of neither is possible of determination. Bigelow, the one company witness, onthematter,isdiscredited by his own confused and contradictory=testimony.The facts2At one point in the record,within a space of 3 or 4 questions,Bigelow both denied andadmitted hiring new men for jobswhichKeating is capable of performing.At another point.within the space of 8 answers,he both admitted and denied there were vacancies open forinspectors,at about the time of Keating's final layoff. NATIONAL COMPANY, INC.625as related by Keating stand without credible refutation. From them the inference is clear,and the Trial Examiner finds, that it was at the Respondent's "request" that Dr. Lynchprovided it with the letter of May 21, and with a pretext to rid the plant temporarily of itsunion leader. It is therefore found that the layoff beginning May 21 was discriminatory,to discourage union membership.Support for the foregoing conclusion is found in the fact, admitted by his foreman, that uponhis return to work he was told Watts had ordered that he be given no more overtime Thestate of the record is such, however, that the Trial Examiner is unable to determine preciselyhow much, if any, overtime Keating was thereafter actually deprived of. No recommendationas to back pay for such overtime will be made. Thompson's statement to Keating, however,that he was not to be given overtime on Watts' orders, and Thompson's advising him that he"figured" it was because he was "wrapped up" in the Union, and his recommending that theemployee seek another job, all and separately constitute interference, restraint, and coer-cion.The Trial Examiner concludes and finds that Keating was discriminatorily transferred, onor about July 8, 1952, to the admittedly dirty and lower-paid job as a degreaser, in order todiscourage his union activity. The Respondent was advertising for new help, at this time, onjobs Keating was capable of filling.As to the ultimate and final layoff of Keating, the conclusion is inescapable that the Re-spondent, failing by other methods of discrimination to discourage Keating's continued unionactivities, finally forced him into a dirty and disagreeable job at reduced pay, resulting inillness.Discrimination in the layoff is established beyond question. Keating had been longtrained in assembly work; he was of sufficient capability to have been recommended by hisforeman as a leader,and had been serving as an instructor.Yet he was let go, from a plantadmittedlyengaged indefense work, at a time when the Respondent was advertising for mento do and to learn precisely the sort of work which Keating had long and satisfactorily beenperforming.The layoff of Keating on July 16, 1952, was, in effect, a discriminatory dis-charge, for the purpose of discouraging union membership, which thereby interfered with,restrained, and coerced employees in the exercise of rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connectionwith the operations of the Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow of com-merce.V.THE REMEDYIthas been found that the Respondent has engaged in and is engaging in unfair labor prac-tices It will be recommended that it cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.Ithas been found that the Respondent, by the layoff, transfer, and discharges describedabove, has discriminated against certain individuals in regard to their hire and tenure ofemployment. It will therefore be recommended that the Respondent offer Lloyd M. Powers,James R Starr, and Francis J. Keating immediate and full reinstatement to their former orsubstantially equivalent positions, 5 without prejudice to their seniority or other rights andprivileges,andmake them whole for any loss of pay they may have suffered by reason ofthe discrimination by payment to each of them of a sum of money equal to that which he wouldnormally have earned less his net earnings, 4 which sum shall be computed on a quarterlybasis during the period from the discriminatory discharge to the date of a proper offer ofreinstatement. 5Also, in the case of Keating, payment to him shall include a sum equal tothat which he would normally have earned during the discriminatory layoff beginning May 21,less the amount of insurance received by him, this amount to be returned to the insurancecompany. It will also be recommended that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate the checking of the amount of back pay due.The discrimination found herein indicates a purpose to limit the lawful rights of theRespondent's employees. Such purpose is related to other unfair labor practices, and it isSThe Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch, 65NLRB 827.4Crossett Lumber Company, 8 NLRB 440.5F. W. Woolworth Company, 90 NLRB 289. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound that the danger of their commission is reasonably to be apprehended. It willthereforebe recommended that the Respondent cease and desist fromin anymanner interfering with,restraining,or coercing its employees in,the exercise of rights guaranteedby the Act.Upon the basis of the above findings of fact and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.International Union of Electrical,Radio andMachine Workers, CIO,is a labor organiza-tion withinthe meaningof Section 2 (5) of the Act.2.By discriminatingin regard to the hire and tenureof employment of Lloyd M. Powers,James R. Starr,and FrancisJ Keating,thereby discouragingmembershipin a labor or-ganization,theRespondent has engaged in and is engaging in unfair laborpractices withinthe meaningof Section 8 (a) (3) of the Act.3.By interferingwith,restraining,and coercing its employees in the exerciseof rightsguaranteedby Section 7 of the Act,the Respondent has engaged in and is engaging in unfairlabor practiceswithin themeaningof Section 8 (a) (1) of the Act.4.The aforesaidunfair labor practices are unfair labor practiceswithin themeaning ofSection 2 (6) and(7) of the Act[Recommendations omitted from publication. ]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor RelationsAct asamended,we herebynotify our employees that:WE WILL NOTdiscourage membership in International Union of Electrical,Radio andMachine Workers,CIO, or in anyother labor organization of our employees,by dis-criminatorily laying off, discharging,and refusing to reinstateany of ouremployees,or in any other manner discriminating in regard to their hire and tenure of employmentor any term or condition of employment.WE WILL NOTin any manner interfere with,restrain,or coerce our employees inthe exercise of the right to self-organization,to form labor organizations, to join orassist,the_ above-named union or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concerted activities forthe purpose (if, collective bargaining or other mutual aid or protection,or to refrainfrom any or all of such activities except to the extent that such right may be affectedby an agreement requiringmembershipin a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the National Labor Relations Act.WE WILL offer to Lloyd M.PowersJames R. Starr,millFrancis J.Keating immediateand full reinstatement to their former or substantially equivalent positionwithoutprejudice to their seniority and other rights and privileges,and make them whole forany loss of pay suffered as a result of the discrimination against them.All our employees are free to become orremain membersof the above-named union ofany other labor organization.We will notdiscriminate in regard tb their hire and tenure ofemployment or any term and condition of employment because of membership in or activityon behalfof any suchlabor organization.NATIONAL COMPANY. INC.,Employer.Dated................By........................................................................................... .(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or coveredby any othermaterial.